Title: To Thomas Jefferson from Gabriel Duvall, 14 December 1802
From: Duvall, Gabriel
To: Jefferson, Thomas


            
              Dear
                sir, 
              Washington 14 Dec. 1802.
            
            It was my wish, immediately on my return from this place in November last, to have furnished the information which I promised to procure, as to the probable result of a choice of Electors in Maryland by a general ticket, but I found some difficulty in obtaining correct information from the Counties represented by federal members, & my peculiar situation confined me pretty much at home: hence the delay. 
            The inclosed list contains the most correct information which I could obtain through different channels. In Dorchester, Somerset & Worcester, on the Eastern; & in St. Mary’s & Charles Counties on the Western Shore, there has been no opportunity of trial. In these Counties a great majority of the people are so decidedly federal that there never has been a regular systematic opposition. 
            With equal industry I am persuaded that the Republican ticket would prevail, but I should deem it imprudent to adopt that mode of Election. In Maryland, it is unpopular; & in any rational division of the State, the Republican candidate will succeed in seven of the Eleven districts. 
            I am, with great respect, Your obedt. Servt.
            
              G. Duvall
            
          